RENDERED: AUGUST 20, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-0326-MR


FREDERICK R. MILLER1                                                         APPELLANT



                   APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE JULIE M. GOODMAN, JUDGE
                  ACTION NOS. 13-CR-00829 AND 13-CR-01310



COMMONWEALTH OF KENTUCKY                                                        APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Frederick Miller, pro se, appeals from an order of the

Fayette Circuit Court which denied his motion to correct his sentence. Appellant




1
  The Appellant’s first name appears to be misspelled in the notice of appeal. We have adopted
the spelling from his pro se brief and the record below.
argues that his twenty-nine-year sentence is in violation of statutory law. We find

no error and affirm.



                       FACTS AND PROCEDURAL HISTORY

                Appellant was incarcerated while awaiting trial on case number 13-

CR-00829. He was granted a day pass to attend a funeral, but failed to return.

Upon his arrest, he was charged with second-degree escape,2 first-degree fleeing or

evading police,3 and being a persistent felony offender (PFO) in the first degree4 in

case number 13-CR-01310. For 13-CR-00829, Appellant entered a guilty plea to

two counts of second-degree robbery5 and PFO in the first degree. Pursuant to the

plea agreement, he was sentenced to fifteen years in prison. Appellant proceeded

to a jury trial in 13-CR-01310. The jury found him guilty of second-degree escape

and PFO in the first degree. The jury was unable to reach a verdict on first-degree

fleeing or evading police, but Appellant chose to plead guilty to second-degree

fleeing or evading police.6 Appellant was then sentenced to fourteen years in



2
    Kentucky Revised Statutes (KRS) 520.030.
3
    KRS 520.095.
4
    KRS 532.080(3).
5
    KRS 515.030.
6
    KRS 520.100.

                                               -2-
prison. The two sentences were then set to run consecutively, for a total of twenty-

nine years in prison. All of the felony charges of which Appellant was convicted

were Class C and Class D felonies.

             Around five years later, Appellant filed a motion seeking to correct

his sentence. He argued that the total number of years he is to be incarcerated

violated KRS 532.110(1)(c), which states:

             (1) When multiple sentences of imprisonment are
             imposed on a defendant for more than one (1) crime,
             including a crime for which a previous sentence of
             probation or conditional discharge has been revoked, the
             multiple sentences shall run concurrently or
             consecutively as the court shall determine at the time of
             sentence, except that:

             ...

                   (c) The aggregate of consecutive indeterminate
                   terms shall not exceed in maximum length the
                   longest extended term which would be authorized
                   by KRS 532.080 for the highest class of crime for
                   which any of the sentences is imposed. In no
                   event shall the aggregate of consecutive
                   indeterminate terms exceed seventy (70) years[.]

Looking at KRS 532.080, we see that KRS 532.080(6)(b) states:

             (6) A person who is found to be a persistent felony
             offender in the first degree shall be sentenced to
             imprisonment as follows:

             ...

                   (b) If the offense for which he presently stands
                   convicted is a Class C or Class D felony, a

                                        -3-
                   persistent felony offender in the first degree shall
                   be sentenced to an indeterminate term of
                   imprisonment, the maximum of which shall not be
                   less than ten (10) years nor more than twenty (20)
                   years.

            Appellant’s motion seeking to correct his sentence argued that when

reading KRS 532.110(1)(c) and KRS 532.080(6)(b) together, he should not have

been incarcerated for more than twenty years. The trial court denied his motion

and this appeal followed.

                                   ANALYSIS

            We believe the trial court was correct in denying Appellant’s motion

and conclude that his twenty-nine-year sentence was appropriate. KRS 532.110(3)

states:

            Notwithstanding any provision in this section to the
            contrary, if a person is convicted of an offense that is
            committed while he is imprisoned in a penal or
            reformatory institution, during an escape from
            imprisonment, or while he awaits imprisonment, the
            sentence imposed for that offense may be added to the
            portion of the term which remained unserved at the time
            of the commission of the offense. The sentence imposed
            upon any person convicted of an escape or attempted
            escape offense shall run consecutively with any other
            sentence which the defendant must serve.

Here, Appellant was incarcerated, granted a day pass, and failed to return. He was

arrested and subsequently charged with escape. KRS 532.110(3) applies to this

scenario. The felony escape conviction was required to run consecutively to the


                                        -4-
robbery conviction, even though it would exceed the usual aggregate twenty-year

maximum sentence. Appellant’s twenty-nine-year sentence does not violate

statutory law. In addition, our holding today is in line with identical holdings in

King v. Commonwealth, 374 S.W.3d 281, 297 (Ky. 2012), and Gaither v.

Commonwealth, 963 S.W.2d 621, 622-23 (Ky. 1997), as modified on denial of

reh’g (Apr. 16, 1998).

                                  CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court.

Appellant’s total sentence of twenty-nine years does not violate Kentucky law.

Both statutory law and case law deem it proper.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Frederick R. Miller, pro se                Daniel Cameron
Eddyville, Kentucky                        Attorney General of Kentucky

                                           Leilani K. M. Martin
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -5-